DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2 “the outer surface” lacks a prior antecedent.
Claim 6, line 2, “the width lacks a prior antecedent.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation between 45 and 180, and the claim also recites preferably 180 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9, “the centre” and “the end” lack a prior antecedent. Furthermore, line 3 states “in particular of the arched portion therefore” a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, particularly) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pires et al. (US 2016/0157586).
Regarding claim 1 Pires et al. disclose applicator member (40) for applying a product, in particular a cosmetic product, comprising a core (42) extending along a longitudinal axis (X), an applicator part (40a) comprising at least a plurality of application elements (43) that are joined to the core and extend over a first sector of the core (42), and a shaping part comprising an arm (40b) that has no application elements and is joined to the core (42) by its two ends and extends over a second sector of the core, separate from the first sector bearing the application elements (43), at least one part of the arm (40b) being made of rigid material (see Figure 1; paragraph 32). The arm (40b) comprises an arched portion, a proximal end portion joined to a proximal end of the arched portion and to a proximal end of the core (42), and a distal end portion joined to a distal end of the arched portion and to a distal end of the core (42) (see Figure 2a) (claim 2). The arched portion exhibits concavity towards the outside of the applicator member (40b) (see Figure 2A) (claim 4). The width of the arched portion is variable along the longitudinal axis thereof (paragraph 67) (claim 6). The application elements (43) and the arm (40b) are produced in one piece with the core (42) by molding thermoplastic material (paragraph 31 and 32) (claim 7). The first angular sector of the core (40a) bearing the application elements (43) is between 45° and 180 (see Figure 1) (claim 8).
A distance (H2) between the center of the core (42) and the end of the arm (40b), in particular of the arched portion thereof, is greater than the distance between a center of the core (42) and the end of the application elements (see Figure 1) (claim 9). A gripping member (20) is connected to the applicator member (40) via a stem (30) (see Figure 1) (claim 10). A container (120) delimiting at least one internal volume (10) containing the product; at least the applicator member (40) of which is disposed inside the container (120) in order to be loaded with product contained in the container (see Figure 1) (claim 11). Applying the product to the eyelashes with the aid of the application part (43) of an applicator member (40) of an applicator and applying the arm (40b) of the applicator member (40) to the eyelashes, exerting a force on the eyelashes in order to curl them (paragraph 77) (claim 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al. (US 2016/0157586).
Pires et al. disclose the claimed invention except for the arched portion is made of rigid material and the end portions are made of a material that is more flexible than the material of the arched portion. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the end portions be made from a more flexible material than the arch portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al. (US 2016/0157586) in view of DeBardonneche (WO 2017/115022).
Pires et al. disclose the claimed invention except for the arched portion is radially offset from the outer surface of the core and with the core leaves a free space. DeBardonneche teach a mascara brush having a core with an applicator part (1) with application elements (13) and a shaping part with an arm (2) and an arched portion wherein the arched portion is radially offset from the outer surface of the core and with the core leaves a free space for retaining product (see Figure 17). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the arched portion of Pires et al. be radially offset from the core as taught by DeBardonneche to allow for the retention of cosmetic and distribution during use. 


	
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/17/2022